DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 3-12 and 14 are pending and presented for examination. Claims 1 & 3-8 were amended and 2, 13 & 15 were cancelled via the instant amendment dated 8 April 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 8 April 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 2-8 under 35 U.S.C. 112(b) is WITHDRAWN as claim 2 has been amended into claim 1 thusly setting forth how the method steps fit in with the method of claim 1.
The rejection of claim 15 under 35 U.S.C. 112(d) is rendered moot and as such WITHDRAWN as it has been cancelled.

The rejection of claims 1, 9-11, 14 and 16 under 35 U.S.C. 102(a0(1)/(2) over Kobayashi is WITHDRAWN over the instant amendment incorporating claim 13.
While Kobayashi discloses a way to reduce the surface area, this requires a temperature range of at least 1250C and Kobayashi does not want to actual reduce the surface area. Furthermore, it cannot be said that the reduction in surface area would be “less than 20%” as the range required by that instantly claimed is 500-1000 C so there is no way to adequately meet the inherency requirement nor any reduction in surface area. The usage of all of Kobayashi’s examples that are within the operable range instantly discussed in the Specification and claimed result in an increase in the surface area of the activated carbons heat treated in a chlorine containing atmosphere by Kobayashi.

The rejection of claim 1-7, 9-12 and 14 under 35 U.S.C. 103 over Yamaguhci in view of Kobayashi is WITHDRAWN as claim 13 was amended into claim 1.

The rejection of claims 1-4, 6-12 and 14 under 35 U.S.C. 103 over Nam in view of Kobayashi is WITHDRAWN over the instant amendment incorporating claim 13 into claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 1 and those claims dependent thereon, none of the cited prior art either alone or in combination discloses or reasonably suggests a decrease in surface area of 20% or less, instead Kobayashi teaches an increase of surface area after the chlorine gas heat treatment of the activated carbon and does not disclose an operable value where one of ordinary skill in the art would expect a similar reduction versus that instantly claimed as outlined in the “Response to Arguments” section above, and the “Reasons for Allowance” section from the Office Action dated 15 January 2021 is hereby incorporated by reference in its entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/              Primary Examiner, Art Unit 1796